  Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 1 of 25 PageID #: 1




                   IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF WEST VIRGINIA

AJE Enterprise LLC d/b/a Whisper
Night Club and Lounge
Adam Ereditario

BITS LLC d/b/a Fat Daddy’s                                 ELECTRONICALLY
                                                               FILED
Briana Weisen
                                                             Sep 21 2020
                                                         U.S. DISTRICT COURT
DRD2 LLC d/b/a Almost Heaven                             Northern District of WV
Bar & Grill
Danielle Dufalla

Baby Squirrels, LLC
                                                          1:20-CV-229 (Kleeh)
Baby Squirrels Saloon                          Case No. ______________
Travis Tracy

B.F. Ugly’s d/b/a Big Times
Zach Traugh

Caribba Foods, LLC d/b/a/Crab Shack
Caribba and Dockside Grille
Bron Kayal

Cecelia’s d/b/a Joe Mama's
Joe Blodgett

Extensive Enterprises
Kenneth Dufalla

Mountain Mamas Hot Spot LLC
Mountain Mamas Tavern LLC
Megan and Jacob Samples                                     Kleeh
                                               Hon. Judge _____________

SAR Tech LLC and SHC LLC
Steve Reese

JL3 LLC
The Annex
Chris Hare

Ray G 4th and Goal d/b/a 4th & Goal
Rag G Scorers d/b/a Scorers
Ray Glymph
             Plaintiffs,

                                                                      Page 1 of 25
     Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 2 of 25 PageID #: 2




v.
James Justice, in his capacity as
Governor of West Virginia,

Frederic L. Wooton, in his capacity
as the West Virginia Alcohol Beverage
Control Administration Commissioner,

The City of Morgantown

Emily Muzzarelli, as her capacity as the
Interim City Manager of Morgantown
             Defendants.


                                         COMPLAINT
        Now Come, the plaintiffs, AJE Enterprise LLC d/b/a Whisper Night Club and Lounge,

Adam Ereditario, BITS LLC d/b/a Fat Daddy's, Briana Weisen, DRD2 LLC d/b/a Almost

Heaven Bar & Grill, Danielle Dufalla Baby Squirrels, LLC Baby Squirrels Saloon Travis Tracy,

B.F. Ugly's d/b/a Big Times, Zach Traugh, Caribba Foods, LLC d/b/a/Crab Shack Caribba and

Dockside Grille, Bron Kayal, Cecelia's d/b/a Joe Mama's, Joe Blodgett Extensive Enterprises,

Kenneth Dufalla, Mountain Mamas Hot Spot LLC Mountain Mamas Tavern LLC , Megan and

Jacob Samples, SAR Tech LLC and SHC LLC, Steve Reese, The Annex, Chris Hare, and Ray G

4th and Goal d/b/a 4th & Goal, Ray G Scorers d/b/a Scorers, Ray Glymph, by and through their

counsel, Martin P. Sheehan and Sheehan & Associates, PLLC and for their Complaint against

the defendants, James Justice, in his capacity as Governor of West Virginia, Frederic L. Wooton,

in his capacity as the West Virginia Alcohol Beverage Control Administration Commissioner,

the City of Morgantown, and Emily Muzzarelli, as her capacity as the Interim City Manager of

Morgantown , hereby allege as follows:



                                                                                    Page 2 of 25
     Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 3 of 25 PageID #: 3




I.      THE PARTIES

A.      Plaintiffs

        1.     AJE Enterprise LLC d/b/a DBA Whisper Night Club and Lounge and represented

by Adam Ereditario is a West Virginia limited liability corporation. This entity operated within

the City of Morgantown.

        2.     Bits LLC d/b/a Dat Daddy’s LLC and represented by Briana Wiesen is a West

Virginia limited liability corporation. This entity operated within the City of Morgantown.

        3.      DRD2 LLC d/b/a Almost Heaven Bar & Grill and represented by Danielle

Dufalla is a West Virginia limited liability corporation. This entity operated within the City of

Morgantown.

        4.     Baby Squirrels LLC d/b/a Baby Squirrels Saloon and represented by Travis Tracy

is a West Virginia limited liability corporation. This entity operated within the City of

Morgantown.

        5.     B.F. Ugly’s d/b/a Big Times and represented by Zach Traugh is a West Virginia

limited liability corporation. This entity operated within the City of Morgantown.

        6.     Caribba Foods, LLC d/b/a Crab Shack Caribba and Dockside Grille and

represented by Bron Kayal is a West Virginia limited liability corporation. This entity operated

within the City of Morgantown.

        7.     Cecelia’s, Inc. d/b/a Joe Mama's and represented by Joe Blodgett is a West

Virginia corporation. This entity operated within the City of Morgantown.

        8.     Extensive Enterprises, LLC and represented by Kenneth Dufalla is a West

Virginia limited liability corporations. This entity operated within the City of Morgantown.




                                                                                       Page 3 of 25
     Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 4 of 25 PageID #: 4




        9.     Mountain Mamas Hot Spot LLC and Mountain Mamas Tavern LLC and

represented by Megan and Jacob Samples are West Virginia limited liability corporations. This

entity operated within the City of Morgantown.

        10.    SAR Tech LLC and SHC LLC are West Virginia limited liability corporations

and represented by Steve Reese. This entity operated within the City of Morgantown.

        11.    JL3 LLC d/b/a The Annex and represented by Chris Hare is a West Virginia

limited liability corporation. This entity operated within the City of Morgantown.

        12.    Ray G 4th & Goal LLC d/b/a 4th and Goal and Ray G Scorers d/b/a/ Scorers and

represented by Ray Glymph is a West Virginia limited liability corporation. This entity operated

within the City of Morgantown.

B.      The Defendants

        13.    The allegations of all prior paragraphs one (1) through twelve (12) are

incorporated herein by reference as if more fully set forth herein.

        14.    James Justice in his Official Capacity as Governor of the State of West Virginia, a

person required by Article VII, section 1, of the Constitution of the State of West Virginia to

reside at the seat of Government, which is in Charleston, West Virginia pursuant to Article VI,

Section 20 of the Constitution of the State of West Virginia.

        15.    Frederic L. Wooton, the West Virginia Alcohol Beverage Control Administration

Commissioner, in his official capacity, whose office address is 900 Pennsylvania Ave., 4th Floor,

Charleston, WV 26305.

        16.    The City of Morgantown, c/o Emily Muzzarelli, the Interim City Manager of the

City of Morgantown, West Virginia and Emily Muzzarelli in her official capacity of Interim City




                                                                                       Page 4 of 25
       Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 5 of 25 PageID #: 5




 Manager of the City of Morgantown. The office address of the City Manager is 430 Spruce

 Street, Morgantown, WV 26505.

II.       JURISDICTION AND VENUE

          17.     The allegations of all prior paragraphs one (1) through sixteen (16) are

 incorporated herein by reference as if more fully set forth herein.

          18.     This Court has jurisdiction over this action under 28 U.S.C. § 1331. That statute

 grants jurisdiction over actions arising under the Constitution of the United States and under the

 laws of the United States.

          19.     This Court also has jurisdiction under 28 U.S.C. § 1343(a)(3) to protect any right,

 privilege, or immunity secured by the Constitution of the United States or under the laws of the

 United State which provide for the equal rights of all persons within the jurisdiction of the

 United States.

          20.     This Court also has jurisdiction under 28 U.S.C. § 1343(b)(4) to recover damages

 and to secure equitable or other relief under any law of the United States that protects civil rights.

          21.     Venue is within this District pursuant to 28 U.S.C. § 1391(b)(2) because the

 primary effect of the events has been on persons in Monongalia County, West Virginia, a county

 within the Northern District of West Virginia.

          22.     This Court also has supplemental jurisdiction under 28 U.S.C. § 1367 over claims

 related to the claims within the original jurisdiction of the Court, as identified above.

III.      RELIEF REQUESTED

          23.     The allegations of all prior paragraphs one (1) through twenty-two (22) are

 incorporated herein by reference as if more fully set forth herein.




                                                                                             Page 5 of 25
      Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 6 of 25 PageID #: 6




         24.    This Complaint seeks a declaratory judgment, and an Injunctive Relief, and an

 Order of Mandamus directing the institution of condemnation proceedings promptly, and

 attorney’s fees and costs and such damages as may be lawfully collected.

         25.    Specifically, the Plaintiffs, and each of them, seek a Declaratory Judgment that

 the Executive Orders identified herein which have been promulgated by the Governor are

 unenforceable against the Plaintiffs, and each of them, and that various actions taken by the

 Defendants against the Plaintiffs, and each of them, in reliance on such Executive Orders are

 unenforceable against the Plaintiffs, and each of them.

         26.    The Plaintiffs and each of them seek to declare ordinance of the City of

 Morgantown that purport to limits the otherwise lawful actions of the plaintiffs unenforceable.

IV.      MATERIAL EXECUTIVE ORDERS

         27.    The allegations of all prior paragraphs one (1) through twenty-six (26) are

 incorporated herein by reference as if more fully set forth herein.

         28.    On March 4, 2020, Governor James Justice of the State of West Virginia declared

 a State of Preparedness in each county in West Virginia to prepare for the Covid-19 epidemic. A

 true and correct copy of that Proclamation is attached hereto as Exhibit 1.

         29.    On March 16, 2020, Governor James Justice of the State of West Virginia

 declared a State of Emergency in each county in West Virginia to prepare for the Covid-19

 epidemic. A true and correct copy of that Proclamation is attached hereto as Exhibit 2.

         30.    Thereafter, and as will be more specifically set forth below, Governor Justice

 executed an Additional Proclamation additional new Executive Orders and executed additional

 Executive Orders that amended previously promulgated Executive Orders.




                                                                                       Page 6 of 25
  Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 7 of 25 PageID #: 7




        31.    While the focus of this complaint is on Executive Orders that impact, or tend to

impact the operation of bars and restaurants in Monongalia County, West Virginia, the materials

attached include all Executive Orders referred to in any such Executive Order so that a complete

record of material Executive Orders can be placed in its proper context.

        32.    In Executive Order 2-20, a true and correct copy of which is attached hereto as

Exhibit 3, on March 18, 2020, Governor Justice ordered, effective at 12:00 a.m. on March 18,

2020, inter alia, that all casinos be closed to the General Public, and that as to all restaurants and

bars no such facility would be allowed to permit the “on-premises” consumption of food or

drink, or occupancy by the General Public other than to pick up food and/or drink to be taken

away.

        33.    In Executive Order 3-20, a true and correct copy of which is attached hereto as

Exhibit 4, on March 18, 2020, Governor Justice ordered, effective at 12:00 a.m. on March 18,

2020, inter alia, that all fitness centers, gymnasiums, recreation centers, and similar businesses

would be prohibited from being occupied by the General Public.

        34.    In Executive Order 6-20, a true and correct copy of which is attached hereto as

Exhibit 5, on March 19, 2020, Governor Justice ordered, effective at 12:00 a.m. on March 20,

2020, inter alia, that all barber shops, nail salons, and hair salons would be prohibited from being

occupied by the General Public.

        35.    In Executive Order 8-20, a true and correct copy of which is attached hereto as

Exhibit 6, on March 20, 2020, Governor Justice ordered, effective at 12:00 a.m. on March 21,

2020, inter alia, that all state park lodges and the Hatfield McCoy Trail would be prohibited from

being occupied by the General Public.




                                                                                         Page 7 of 25
  Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 8 of 25 PageID #: 8




       36.     In Executive Order 9-20, a true and correct copy of which is attached hereto as

Exhibit 7, and as also known as the “Stay at Home” Order, on March 23, 2020, Governor Justice

ordered, effective at 12:00 a.m. on March 24, 2020, inter alia,

               that all non-essential businesses must cease operations,

               that while essential businesses and operation could continue, with additional

               limitations. As specifically applicable to restaurants and other facilities that

               prepare and serve food and/or drinks, only such activities as related to

               consumption of food and/or drinks “off premises” could continue; and,

               that social gatherings of more than 10 people outside of a single household be

               prohibited.

       37.     In Executive Order 16-20, a true and correct copy of which is attached hereto as

Exhibit 8, on March 31, 2020, Governor Justice ordered, effective at 12:00 a.m. on April 1, 2020,

inter alia, that elective medical procedures would be prohibited.

       38.     In Executive Order 20-20, the first “hot spot order,” a true and correct copy of

which is attached hereto as Exhibit 9, on April 3, 2020 Governor Justice ordered, effective at

12:00 a.m. on April 4, 2020, inter alia,

               that for counties of Berkeley, Jefferson, and Morgan, provisions of the “Stay at

               Home” Order are amended as follows:

               Engaging in outdoor activity, provided that individuals at all time and as much as

               reasonably possible maintain social distancing of six feet from one another and

               abide by a 5-person limitation on gathering size.”




                                                                                         Page 8 of 25
  Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 9 of 25 PageID #: 9




       39.     In Executive Order 21-20, another “hot spot order,“ a true and correct copy of

which is attached hereto as Exhibit 10, on April 4, 2020, Governor Justice ordered, effective at

12:00 a.m. on April 5, 2020, inter alia,

               that for counties of Harrison, Kanawha, and Monongalia, provisions of the “Stay

               at Home” Order are amended as follows:

               Engaging in outdoor activity, provided that individuals at all time and as much as

               reasonably possible maintain social distancing of six feet from one another and

               abide by a 5-person limitation on gathering size.”

       40.     In Executive Order 22-20, another “hot spot order,” a true and correct copy of

which is attached hereto as Exhibit 11, on April 8, 2020, Governor Justice ordered, effective at

12:00 a.m. on April 9, 2020, inter alia,

that for the county of Marion, provisions of the “Stay at Home” Order are amended as follows:
               Engaging in outdoor activity, provided that individuals at all time and as much as

               reasonably possible maintain social distancing of six feet from one another and

               abide by a 5-person limitation on gathering size.”

       41.     In Executive Order 24-20, another “hot spot order,” a true and correct copy of

which is attached hereto as Exhibit 12, on April 10, 2020, Governor Justice ordered, effective at

12:00 a.m. on April 11, 2020, inter alia, that for the counties of Cabell, Ohio, Wayne, and Wood

provisions of the “Stay at Home” Order are amended as follows:

               Engaging in outdoor activity, provided that individuals at all time and as much as

               reasonably possible maintain social distancing of six feet from one another and

               abide by a 5-person limitation on gathering size.”




                                                                                      Page 9 of 25
 Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 10 of 25 PageID #: 10




       42.     In Executive Order 25-20, a true and correct copy of which is attached hereto as

Exhibit 13, on April 13, 2020, Governor Justice ordered, effective at 12:00 a.m. on April 14,

2020, inter alia, that for the county of Jackson provisions of the “Stay at Home” Order are

amended as follows:

               Engaging in outdoor activity, provided that individuals at all time and as much as

               reasonably possible maintain social distancing of six feet from one another and

               abide by a 5-person limitation on gathering size.”

       43.     In Executive Order 28-20, a true and correct copy of which is attached hereto as

Exhibit 14, on April 20, 2020, Governor Justice ordered, effective at 12:00 a.m. on April 20,

2020, inter alia, that more urgent medical procedures may be resumed.

       44.     In Executive Order 29-20, a true and correct copy of which is attached hereto as

Exhibit 15, on April 24, 2020, Governor Justice ordered, effective at 12:00 a.m. on April 25,

2020, inter alia, the removal of “additional heighten measures” for Morgan County and so

removed said County from the effect of the “hot spot order as it pertained to said County.”

       45.     In Executive Order 30-20, a true and correct copy of which is attached hereto as

Exhibit 16, on April 27, 2020, Governor Justice ordered, effective at 12:00 a.m. on April 30,

2020, inter alia, that previous executive orders regarding certain health care providers and

Chapter 30 health care boards be amended.

       46.     In Executive Order 32-20, a true and correct copy of which is attached hereto as

Exhibit 17, on April 30, 2020, Governor Justice ordered, effective at 12:01 a.m. on May 4, 2020,

inter alia, certain provisions of previous executive orders are amended or terminated as

announced in the Comeback Plan.




                                                                                     Page 10 of 25
 Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 11 of 25 PageID #: 11




        47.      In Executive Order 33-20, a true and correct copy of which is attached hereto as

Exhibit 18, on May 3, 2020, Governor Justice ordered, effective at 12:00 a.m. on May 4, 2020,

inter alia, to remove “additional heighten measures” for Kanawha, Ohio, and Jackson counties

and so removed said Counties from the effect of the “hot spot order as it pertained to said

Counties.”

        48.      In Executive Order 34-20, a true and correct copy of which is attached hereto as

Exhibit 19, on May 4, 2020, Governor Justice ordered, effective at 12:00 a.m. on May 5, 2020,

inter alia, to remove “additional heighten measures” for Cabell, Wayne, and Wood Counties and

so removed said Counties from the effect of the “hot spot order as it pertained to said Counties.”

        49.      Following entry of Executive Orders 29-20, 33-20, and 34-20, Executive Order

20-20 applied only in Monongalia County.

        50.      In Executive Order 36-20, a true and correct copy of which is attached hereto as

Exhibit 20, on May 8, 2020, Governor Justice ordered, effective at 12:01 a.m. on May 11, 2020,

inter alia, allowing the reopening of wellness center facilities and drive-in movie theaters.

        51.      In Executive Order 37-20, a true and correct copy of which is attached hereto as

Exhibit 21, on May 15, 2020, Governor Justice ordered, effective at 12:01 a.m. on May 18, 2020,

inter alia, that reopened of fitness centers, gyms, and recreation centers.

        52.      In Executive Order 38-20, a true and correct copy of which is attached hereto as

Exhibit 22, on May 18, 2020, Governor Justice ordered, effective at 12:00 a.m. on May19, 2020,

inter alia, to subject Berkley, Jefferson, Harrison, Monongalia and Marion counties to the “high-

alert” status.




                                                                                      Page 11 of 25
 Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 12 of 25 PageID #: 12




        53.     In Executive Order 39-20, a true and correct copy of which is attached hereto as

Exhibit 23, on May 19, 2020, Governor Justice ordered, effective at 12:01 a.m. on May 21, 2020,

inter alia, allowing re-opening of business under Week 4 phase.

        54.     In Executive Order 40-20, a true and correct copy of which is attached hereto as

Exhibit 24, on May 22, 2020, Governor Justice ordered, effective at 12:01 a.m. on May 26, 2020,

inter alia, allowing re-opening of state park cabins/lodges to in-state residents, indoor bars at

50% capacity, and museums and visitor centers.

        55.     In Executive Order 41-20, a true and correct copy of which is attached hereto as

Exhibit 25, on May 29, 2020, Governor Justice ordered, effective at 12:01 a.m. on May 30, 2020,

inter alia, allowing re-opening of spas/massage businesses, pools, indoor amusement, and limited

video lottery retailers.

        56.     In Executive Order 42-20, a true and correct copy of which is attached hereto as

Exhibit 26, on June 4, 2020, Governor Justice ordered, effective at 12:01 a.m. on June 5, 2020,

inter alia, allowing reopening of theaters and casinos.

        57.     In Executive Order 43-20, a true and correct copy of which is attached hereto as

Exhibit 27, on June 5, 2020, Governor Justice ordered, effective at 12:01 a.m. on June 8, 2020,

inter alia, allowing activities including low-contact outdoor youth sports, WVSSAC-sanctioned

athletics and band summer training programs, little league sports practices, and the reopening of

all remaining adult sports facilities.

        58.     In Executive Order 44-20, a true and correct copy of which is attached hereto as

Exhibit 28, on June 8, 2020, Governor Justice ordered, effective at 12:01 a.m. on June 10, 2020,

inter alia, allowing re-opening of private and state park campgrounds, cabins, and lodges to out-

of-state guests provided stays do not exceed 7 days.


                                                                                       Page 12 of 25
 Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 13 of 25 PageID #: 13




        59.        In Executive Order 45-20, a true and correct copy of which is attached hereto as

Exhibit 29, on June 19, 2020, Governor Justice ordered, effective at 12:01 a.m. on June 22, 2020,

inter alia, regarding graduation ceremonies and racetracks.

        60.        In Executive Order 49-20, a true and correct copy of which is attached hereto as

Exhibit 30, on July 1, 2020, Governor Justice ordered, effective at 12:01 a.m. on July 1, 2020,

inter alia, provisions of previous executive orders are amended and supplemented regarding fairs,

festivals, amusement parks, and prohibited activities.

        61.        In Executive Order 51-20, a true and correct copy of which is attached hereto as

Exhibit 31, on July 13, 2020, Governor Justice ordered, effective at 12:01 a.m. on July 14, 2020,

inter alia, that limited social gatherings to 25 and regarding fairs/festivals.

        62.        In Executive Order 52-20, a true and correct copy of which is attached hereto as

Exhibit 32, on July 13, 2020, Governor Justice ordered, effective at 12:01 a.m. on July 14, 2020,

inter alia, that

                   no bar in Monongalia County allow on-premises consumption of food and/or

                   drink

                   no bar in Monongalia County may allow use of the bar for service to patrons; and,

                   that said limitations would be effective for 10 days or through July 24 2020.

        or 10 days, or until July 24, 2020.
        63.        In Executive Order 55-20, a true and correct copy of which is attached hereto, as

Exhibit 33, Governor Justice ordered on July 23, 2020, that the limitations in Executive Order

52-20 would continue through, August 3, 2020.




                                                                                        Page 13 of 25
     Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 14 of 25 PageID #: 14




         64.    In Executive Order 58-20, a true and correct copy of which is attached hereto, as

 Exhibit 34, Governor Justice ordered on August 1, 2020, that the limitations in Executive Order

 55-20 would continue through, August 13, 2020.

         65.    In Executive Order 60-20, a true and correct copy of which is attached hereto as

 Exhibit 35, on August 12, 2020, Governor Justice ordered, effective until 12:01 a.m. on August

 20, 2020, inter alia, that the limitations in Executive Order 58-20 would continue through,

 August 20, 2020.

         66.    In Executive Order 62-20, a true and correct copy of which is attached hereto as

 Exhibit 36, on August 19, 2020, Governor Justice ordered, effective immediately until 12:01

 a.m. on August 31, 2020, 2020, inter alia, that the limitations in Executive Order 60-20 would

 continue through, August 31, 2020.

         67.    In Executive Order 65-20, a true and correct copy of which is attached hereto as

 Exhibit 37, on September 2, 2020, Governor Justice ordered, effective 4:00 p.m. on September 2,

 2020, and continuing indefinitely, the terms of Executive Order 65-20 as said order pertains to

 bars in Monongalia County.

V.       PROCEDURAL DUE PROCESS

         68.    The allegations of all prior paragraphs one (1) through sixty-seven (67) are

 incorporated herein by reference as if more fully set forth herein.

         69.    The imposition of limits on the size of public gatherings without regard to

 whether such events would occur indoors or outdoors, and the limitation on public gatherings

 indoors by Executive Order has affected the Plaintiffs and each of the Plaintiffs without any

 opportunity for any pre-imposition or post-imposition process to contest the entry of said

 Executive Orders or the application of the Executive Orders to the Plaintiffs and each of them.


                                                                                     Page 14 of 25
 Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 15 of 25 PageID #: 15




The inability to contest the entry of the Executive Orders and the inability to contest the

application of the Executive Orders has substantially limited the procedural due process rights of

the Plaintiffs and each of them and has led to a significant diminution in the ongoing value of the

business of the Plaintiffs.

        70.     The imposition of specific limits on the size of public gatherings which might

occur indoors without regard to the amount of square feet of indoor space available for such

gatherings by Executive Order, without any opportunity for any pre-imposition or post-

imposition process to contest the entry of the Executive Orders or the application of the

Executive Orders to the Plaintiffs and each of them has substantially limited the procedural due

process rights of the Plaintiffs and each of them and has led to a significant diminution in the

ongoing value of the business of the Plaintiffs.

        71.     The imposition of specific limits on the operation of bars and restaurants in

Monongalia County, in distinction to the operation of other businesses and other activities in

Monongalia County, and outside Monongalia County, by Executive Order, without any

opportunity for any pre-imposition or post-imposition process to contest the entry of the

Executive Orders or the application of the Executive Orders to the Plaintiffs and each of them

has substantially limited the procedural due process rights of the Plaintiffs and has led to a

significant diminution in the ongoing value of the business of the Plaintiffs.

        72.     Said Executive Orders, individually, and in combination, are not in the public

interest and are not reasonably necessary to carry out any public purpose and said Executive

Orders impose an undue burden on the Plaintiffs, and each of them, in violation of the United

States Constitution.




                                                                                       Page 15 of 25
  Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 16 of 25 PageID #: 16




        73.     The Executive Orders, individually, and in combination, lack any process for

 administrative review, do not provide for any right to review by a neutral and detached official,

 do not provide for a hearing, do not include the right to have counsel assist in any such review,

 and do not allow for cross-examination of witness and further do not provide for prompt review

 and contain no requirement for reasoned decision-making, all of which are core elements of the

 right to due process.

VI.   VIOLATION OF ARTICLE IV, SECTION 4 OF THE CONSTITUTION OF THE
 UNITED STATES

        74.     The allegations of all prior paragraphs one (1) through seventy-three (73) are

 incorporated herein by reference as if more fully set forth herein.

        75.     Article IV, Section 4 of the Constitution of the United States guarantees to every

 State a republican form of government. This guarantee includes the application of the Rule of

 Law, the separation of powers and guarantee of fundamental rights to the people.

        76.     As set forth herein, W.Va. Code § 15-5-6, and the Executive Orders referred to

 herein which were promulgated by the Governor were entered in violation of Article IV, section

 4 of the Constitution of the United States, in that said statute and said Executive Orders were

 entered in disregard of the principles of separation of powers, and in disregard of the Rule of

 Law.

VII.  BREACH OF THE SEPARATION OF POWERS PROVISIONS OF THE WEST
 VIRGINIA CONSTITUTION

        77.     The allegations of all prior paragraphs one (1) through seventy-six (76) are

 incorporated herein by reference as if more fully set forth herein.

        78.     To the extent that W.Va. Code § 15-5-6 authorizes entry of Executive Orders

 without any temporal limitation, and without further Legislative authorization such statute is


                                                                                      Page 16 of 25
   Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 17 of 25 PageID #: 17




  beyond the power of the Legislature to delegate its Legislative Authority to the Governor of the

  State of West Virginia. As such, said statute is a breach of Article V, Section 1 of the West

  Virginia Constitution. That provision of the Constitution requires the separation of powers

  between the branches of the State Government.

         79.     Said statute is further a breach of Article VI, § 1 of the West Virginia Constitution

  which limits the Legislative power of the State of West Virginia to the Legislature branch. Said

  statute is further a breach of Article VII, § 5 of the West Virginia Constitution which limits the

  authority of the Governor to exercise the Executive Power of the State of West Virginia. See

  Youngstown Sheet Tube Co v. Sawyer, 343 U.S. 579, 72 S.Ct. 863, 96 L.Ed. 1153 (1952)

  (holding that President lacked authority to seize steel mills without an Act of Congress)

VIII.    SUBSTANTIVE DUE PROCESS

         80.     The allegations of all prior paragraphs one (1) through seventy-nine (79) are

  incorporated herein by reference as if more fully set forth herein.

         81.     The Constitution of the United States, specifically the provisions of

  Amendment V, and Amendment XIV, guarantee the Plaintiffs, and each of them substantive due

  process.

         82.     The imposition of limits on the size of public gatherings without regard to

  whether such events would occur indoors or outdoors, and the limitation on public gatherings

  indoors by Executive Order has affected the Plaintiffs and each of the Plaintiffs without any

  opportunity for any pre-imposition or post-imposition process to contest the entry of said

  Executive Orders or the application of the Executive Orders to the Plaintiffs and each of them.

  The inability to contest the entry of the Executive Orders and the inability to contest the

  application of the Executive Orders has substantially limited the procedural due process rights of


                                                                                         Page 17 of 25
  Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 18 of 25 PageID #: 18




 the Plaintiffs and each of them and has led to a significant diminution in the ongoing value of the

 business of the Plaintiffs.

         83.     The imposition of specific limits on the size of public gatherings which might

 occur indoors without regard to the amount of square feet of indoor space available for such

 gatherings by Executive Order has substantially limited the substantive due process rights of the

 Plaintiffs and each of them, and has led to a significant diminution in the ongoing value of the

 business of the Plaintiffs, and each of them.

         84.     The imposition of specific limits on the operation of bars and restaurants in

 Monongalia County, by Executive Order, has substantially limited the substantive due process

 rights of the Plaintiffs, and each of them, and has led to a significant diminution in the ongoing

 value of the business of the Plaintiffs, and each of them.

         85.     Said Executive Orders, individually, and in combination, are not in the public

 interest and are not reasonably necessary to carry out any public purpose and said Executive

 Orders impose an undue burden on the Plaintiffs, and each of them, in violation of the United

 States Constitution.

IX.      TAKING WITHOUT JUST COMPENSATION

         86.     The allegations of all prior paragraphs one (1) through eighty-five (85) are

 incorporated herein by reference as if more fully set forth herein.

         87.     The Constitution of the United States, specifically the provisions of Amendment

 V, and Amendment XIV, guarantee the Plaintiffs, and each of them, are guaranteed that private

 property will not be taken without just compensation being paid.

         88.     The imposition of limits on the size of public gatherings without regard to

 whether such events would occur indoors or outdoors, and the limitation on public gatherings


                                                                                       Page 18 of 25
     Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 19 of 25 PageID #: 19




 indoors by Executive Order has affected the Plaintiffs, and each of the Plaintiffs, and has

 constituted the taking of their property, used to generate adequate income to discharge the

 obligations of the Plaintiffs, and each of them, without any just compensation.

         89.    The imposition of specific limits on the size of public gatherings which might

 occur indoors without regard to the amount of square feet of indoor space available for such

 gatherings by Executive Order has affected the Plaintiffs, and each of the Plaintiffs, and has

 constituted the taking of their property, used to generate adequate income to discharge the

 obligations of the Plaintiffs, and each of them without any just compensation.

         90.    The imposition of specific limits on the operation of bars and restaurants in

 Monongalia County, by Executive Order, has affected the Plaintiffs, and each of the Plaintiffs,

 and has constituted the taking of their property, used to generate adequate income to discharge

 the obligations of the Plaintiffs, and each of them, without any just compensation.

         91.    Said Executive Orders, individually, and in combination, are not in the public

 interest and are not reasonably necessary to carry out any public purpose and said Executive

 Orders have constituted the taking of their property, used to generate adequate income to

 discharge the obligations of the Plaintiffs, and each of them, without any just compensation in

 violation of the United States Constitution.

X.       EQUAL PROTECTION

         92.    The allegations of all prior paragraphs one (1) through ninety-one (91) are

 incorporated herein by reference as if more fully set forth herein.

         93.    The imposition of specific limits on the operation of bars and restaurants in

 Monongalia County, in distinction to the operation of other businesses and other activities in

 Monongalia County, and outside Monongalia County, by Executive Order, denies the Plaintiffs,


                                                                                       Page 19 of 25
  Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 20 of 25 PageID #: 20




 and each of them, Equal Protection under the XIV Amendment to the United State Constitution,

 such interference with the right to Equal Protection of the Plaintiffs has led to a significant

 diminution in the ongoing value of the business of the Plaintiffs, and each of them..

        94.     Said Executive Orders, individually, and in combination, are not in the public

 interest and are not reasonably necessary to carry out any public purpose and said Executive

 Orders impose an undue burden on the Plaintiffs, and each of them, in violation of the United

 States Constitution.

XI.     COMMISSIONER OF ALCOHOL BEVERAGE CONTROL ADMINISTRATION

        95.     The allegations of all prior paragraphs one (1) through ninety-four (94) are

 incorporated herein by reference as if more fully set forth herein.

        96.     In reliance on the aforesaid Executive Orders of the Governor, which are

 unconstitutional, and in adopting policies to enforce said unconstitutional Executive Orders,

 Frederic L. Wooton, the Commissioner of the Alcohol Beverage Control Administration has

 promulgated and attempted to enforce regulations made applicable to the Plaintiffs, and each of

 them, who are holders of valid licenses issued by the Alcohol Beverage Control Administration

 which have been promulgated in violation of law, and which purport to regulate facets of the

 businesses of the Plaintiffs, and each of them, that have nothing to do with the regulation of

 alcohol distribution, including but not limited to the following rules and practices;

                 purportedly limiting the number of persons who may be present at the premises

                of a licensee;

                 purportedly limiting the service of beverages to persons within the premises of a

                licensee,




                                                                                         Page 20 of 25
   Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 21 of 25 PageID #: 21




                 purportedly limiting the food that may be served to persons within the premises of

                 a licenses;

                 purportedly prohibiting the entertainment activities, including playing pool,

                 and/or cornhole, by persons within the premises of a licensee; and

                  maintaining records of alleged violations of such unconstitutional regulations

                 (attached hereto as Exhibit 38).

         97.     The activities of the Commissioner of the Alcohol Beverage Control

  Administration render the Commissioner of the Alcohol Beverage Control Administration liable

  to the Plaintiffs, and each of them, for violations of Amendment V, Amendment XIV, the

  Guarantees of a Republican form of Government, and the violations of the law of West Virginia

  as alleged with respect to the Governor.

XII.     THE CITY OF MORGANTOWN

         98.     The allegations of all prior paragraphs one (1) through ninety-seven (97) are

  incorporated herein by reference as if more fully set forth herein.

         99.     The City of Morgantown has adopted ordinances, specifically Emergency

  Ordinances 2020-1, 2020-2, 2020-3, 2020-4 and 2020-5, which purports to address a public

  health emergency, and independently purports to authorize the City Manager of the City of

  Morgantown to take such action as he, and he alone may decide is necessary to protect public

  health, including but not limited to limiting the number of persons who may be present in an

  individual business location within the City of Morgantown.

         100.    In doing so, the City of Morgantown has joined with the Governor of the State of

  West Virginia, and the Commissioner of the Alcohol Beverage Control Administration to limit

  the rights of the Plaintiffs who operate bars and/or restaurants in Morgantown, and each of said


                                                                                      Page 21 of 25
   Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 22 of 25 PageID #: 22




  Plaintiffs to deprive them of have their property lawfully in use to generate adequate income to

  discharge the obligations of the Plaintiffs, and each of them, without any just compensation in

  violation of the United States Constitution.

         101.    To the extent Emergency Ordinances 2020-5 attached hereto as Exhibit 39 and

  other ordinances referred to therein attempt to impose criminal sanctions for conduct that is in

  violation of directives of the City Manager, said ordinances fail to give notice of the conduct

  which is prohibited and are void for vagueness. City of Chicago v. Morales, 527 U.S. 41 (1999);

  and, Johnson v. United States, 135 S.Ct. 2551 (2015).

XIII.    REVERSE CONDEMNATION

         102.    The allegations of all prior paragraphs one (1) through one hundred and one (101)

  are incorporated herein by reference as if more fully set forth herein.

         103.    The provisions of W.Va. Code § 15-5-6(c)(3) provide for the procuring of

  materials and facilities during a State of Emergency or during a State of Emergency. The terms

  materials and facilities are not otherwise defined in W.Va. Code § 15-5-2, and therefore appear

  to have their ordinary meaning.

         104.    The provisions of W.Va. Code § 15-5-6(c)(3) further provide that during a State

  of Preparedness or during a State of Emergency materials or facilities may be procured by

  purchase, condemnation pursuant to W.Va. Code § 54 -1-1, et seq., and by seizure pending

  institution of condemnation proceedings within 30 days from the date of seizure.

         105.    Amendment V of the Constitution of the United States prohibits the taking of

  private property without due process of law, and further prohibits the taking of private property

  for public use without just compensation, and those principles have been made applicable to the

  States, including West Virginia, by the due process clause of Amendment XIV of the


                                                                                       Page 22 of 25
   Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 23 of 25 PageID #: 23




  Constitution of the United States. Furthermore, West Virginia law recognizes that eminent

  domain is a proper remedy for property that has been taken, or damaged for public use. See West

  Virginia Constitution, Art. III, § 9; and W.Va. Code § 54-1-2.

         106.    West Virginia law recognizes that eminent domain is a proper remedy when

  property is taken or damaged in pursuit of a public purpose.

         107.    In all of the Executive Orders referred to in this Complaint, Governor James

  Justice identified as a public purpose the protection of “public health.”

         108.    In West Virginia Lottery v. A-1- Amusement, Inc., 807 S.E. 2d 760 (2017) the

  West Virginia Supreme Court of Appeals of West Virginia observed, inter alia, that a claim for

  what has become known as “reverse condemnation,” and more specifically an action in

  mandamus to require a body politic to initiate condemnation proceedings, could be based on the

  taking of personal property.

         109.    This is an action for a writ of mandamus as authorized by West Virginia Code

  § 53-1-1, et seq., and by the All Writs Act, 28 U.S.C. § 1651 to require the Defendants, and each

  of them and specifically including the Governor James Justice, Frederic L. Wooton, the

  Commissioner of the Alcohol Beverage Control Administration and the City of Morgantown to

  promptly initiate a condemnation proceeding or condemnation proceedings, in accordance with

  W.Va. Code § 54-1-1, et seq., to compensate the Plaintiffs, and each of them, for the taking of

  property as alleged throughout this Complaint.

XIV.     CONCLUSION

         WHEREFORE, the plaintiffs, AJE Enterprise LLC d/b/a Whisper Night Club and

  Lounge, Adam Ereditario, BITS LLC d/b/a Fat Daddy's, Briana Weisen, DRD2 LLC d/b/a

  Almost Heaven Bar & Grill, Danielle Dufalla Baby Squirrels, LLC Baby Squirrels Saloon Travis


                                                                                      Page 23 of 25
 Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 24 of 25 PageID #: 24




Tracy, B.F. Ugly's d/b/a Big Times, Zach Traugh, Caribba Foods, LLC d/b/a/Crab Shack

Caribba and Dockside Grille, Bron Kayal, Cecelia's d/b/a Joe Mama's, Joe Blodgett Extensive

Enterprises, Kenneth Dufalla, Mountain Mamas Hot Spot LLC Mountain Mamas Tavern LLC ,

Megan and Jacob Samples, SAR Tech LLC and SHC LLC, Steve Reese, The Annex, Chris Hare,

and Ray G 4th and Goal d/b/a 4th & Goal, Ray G Scorers d/b/a Scorers, Ray Glymph

respectfully demand judgment again defendants Governor of West Virginia, Frederic L. Wooton,

in his capacity as the West Virginia Alcohol Beverage Control Administration Commissioner,

and Emily Muzzarelli, as her capacity as the Interim City Manager of Morgantown, for

compensatory damages in excess of the jurisdictional threshold of the Court in a sum to make the

plaintiffs’ whole for their injuries and losses; for attorney’s fees, costs, and pre- and post-

judgment interest where allowable by law, and for such additional favorable relief including

initiation of Reverse Condemnation proceeding as the Court deems just and appropriate.

                                                       /s/ Martin P. Sheehan
                                                       MARTIN P. SHEEHAN, ESQ. (#4812)
                                                       Sheehan & Associates
                                                       1 Community Street, Suite 200
                                                       Wheeling, WV 26003
                                                       (304) 232-1064 – Phone
                                                       (304) 232-1066 - Facsimile
                                                       Of Counsel for Plaintiffs




                                                                                        Page 24 of 25
Case 1:20-cv-00229-JPB Document 1 Filed 09/21/20 Page 25 of 25 PageID #: 25
